Title: To Thomas Jefferson from Thomas Mann Randolph, 31 January 1822
From: Randolph, Thomas Mann
To: Jefferson, Thomas


                        Dear Sir,
                        
                            
                            January 31. 1822.
                        
                    We have not had a meeting of the Board of the Literary Fund untill today. I have succeeded in geting a resolution passed which renders the completion of the loan very certain as soon as the Bond which is now returned can be again transmitted to this place with the Blanks in it filled as is required. It is understood that orders may accompany the Bond if circumstances should require it, as the money will be transferred at Bank immediately.Mr Cabell has informed me today, that Mr Johnson has suggested, and they are maturing, a plan for releasing the annuity of the University by requiring by law the P.& Vrs of the L. Fund to apply all the moneys they may receive hereafter to the discharge of the Bonds  by the University, provided the income of the Fund be not thereby reduced. This will have the effect of increasing the annuity leaving the Bonds uncancelled, which could not be obtained, even if the income allowed of it, from this Legislature. It will be an object to interest the University in the claims on the United states. The Bill will probably be lost, notwithstanding, in the House of Delegates, but will be sent back from the Senate attached to the new appropriation of the derelict School portions of the 45,000$ annuity.very sincerely & affectionately
                        Th M Randolph
                    